1
2
3
4
5
6
7
8
                                        UNITED STATES DISTRICT COURT
9
                                      EASTERN DISTRICT OF CALIFORNIA
10
11   EVANGELINA MARTINEZ PERALES,                              )   Case No.: 1:17-cv-01353-JLT
                                                               )
12                   Plaintiff,                                )   [PROPOSED] ORDER GRANTING
                                                               )
13          vs.                                                )   MOTION FOR EXTENSION OF
     NANCY A. BERRYHILL,                                       )   TIME FOR DEFENDANT TO
14   Acting Commissioner of Social Security,                   )   RESPOND TO PLAINTIFF’S
                                                               )   OPENING BRIEF
15                                                             )
                     Defendant.                                )
16                                                             )
17           Good cause appearing therein, the Court GRANTS the request for an extension of time to
18   respond to the opening brief. Defendant shall file her response no later than November 13, 2018. All
19   other deadlines shall be extended accordingly.
20
     IT IS SO ORDERED.
21
22       Dated:     November 1, 2018                                 /s/ Jennifer L. Thurston
                                                             UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28
     [Proposed] Order Granting Mot. for Ext. of Time, Case No. 1:17-cv-01353-JLT                 1
